       Case 1:19-cv-07136-LLS Document 174 Filed 06/15/21 Page 1 of 3
                                                         ~~~ Sl));\                                                II
                                                          D0Ct'1ENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        I
                                                          ELE CTRO~ICALLY F.Q..ED
                                                          DOC #: _ _ _                     --,--...,......--.-r-
AMERICAN BROADCASTING COMPANIES ,                         DA TE FILED:__,;;6.....;/;..;'f,
                                                                                       ;._.;....
                                                                                           / z_ ......./_ _
INC ., DISNEY ENTERPRISES , INC.,
TWENTIETH CENTURY FOX FILM
CORPORATION , CBS BROADCASTING INC .,
CBS STUDIOS INC ., FOX TELEVISION                 19 Civ . 7136 (LLS)
STATIONS , LLC , FOX BROADCASTING
COMPANY , LLC , NBCUNIVERSAL MEDIA ,                      ORDER
LLC , UNIVERSAL TELEVISION LLC , AND
OPEN 4 BUSINESS PRODUCTIONS , LLC ,

Plaintiffs and Counterclaim
Defendants ,

                     - against -


DAVID R . GOODFRIEND and SPORTS FANS
COALITION NY , INC .,

Defendants and Counterclaim
Plaintiffs.

       Non-parties Charter Communications Inc ., DISH Network

L . L.C., and AT&T and DIRECTV , LLC move to seal or redact certain

documents submitted in support of plaintiffs ' and defendants '

motions for summary judgment .               (Dkt . Nos . 165, 170 and 157) .

Plaintiffs CBS Broadcasting Inc. and CBS Studios Inc . also move

to redact portions of an exhibit fi l ed in support of defendants '

motion for summary judgment .               (Dkt . No . 160) . The Court 's rulings

on the requests are as follows :

       1 . Charter

       Charter ' s request to seal Exhibits 33-35 submitted in

support of plaintiffs ' motion for partial summary judgment is

granted , and plaintiffs are permitted to redact the portions of

their summary judgments filings that relate to those three
                                              - 1-
      Case 1:19-cv-07136-LLS Document 174 Filed 06/15/21 Page 2 of 3


Charter documents .

     2 . DISH

     DISH ' s request to seal Exhibits 22 , 24 and 38 submitted in

support of plaintiffs ' motion for partial summary judgment is

granted , as these documents contain information regarding the

development of marketing plans and business strategy , including

the underlying statistics supporting strategic decisionmaking ,

and disclosure of such information could lead to competitive

harm . Defendants may also redact Mr. Ergen ' s phone number from

Exhibit 51 filed in support of their motion for summary

judgment.

       DISH ' s remaining sealing requests are denied . The

information DISH seeks to redact affects issues in plaintiffs '

summary judgment motion and submitted for the Court ' s

consideration , with no particular indication that its

confidentiality is critical to the operations of DISH ' s

business . The rote statements in the attached Declarations that

" If a competitor were to learn this information " or " gain access

to this knowledge " " it would greatly impair DISH ' s business " are

insufficiently specific to describe any particular competitive

harm resulting from disclosure of the identified information.

     3 . AT&T

     AT&T ' s request to seal Softness Declaration Exhibits A & B

is granted .

     Plaintiffs may also redact all , except the first         (one line)

                                   - 2-
          Case 1:19-cv-07136-LLS Document 174 Filed 06/15/21 Page 3 of 3


and second paragraphs , of the letter between counsel (Exhibit

C) . Plaintiffs may also redact line 12 on page 186 through line

1 on page 187 of Exhibit E, and line 4 on page 46 through line 5

on page 47 and line 3 on page 97 through line 16 on page 98 of

Exhibit F .

     Defendants may redact lines 18 - 20 on page 78 of Exhibit D.

      4 . CBS

     CBS ' s request to redact the designated portions of pp . 218

and 219 of Mr . Orlando ' s deposition is granted .



      Pursuant to the Court ' s June 3 , 2021 Order , the parties

have five days to re - file their summary judgment documents in

accordance with this Order.



So Ordered.

Dated :       New York , New York
              June 15 , 2021

                                                 ~jL.sf~
                                                 LOUIS L. STANTON
                                                     U. S . D. J .




                                        - 3-
